DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-22, it is unclear if the lateral end is the same component described as lateral face 26D in the specification.  The examiner will examine as best understood with the components one in the same.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santini, U.S. Patent 9,376,815.
Regarding claim 1, Santini discloses a structural panel comprising: opposing first and second longitudinal ends (Fig. 3, the longer panel edges); opposing first and second lateral ends (Fig. 3, the shorter panel edges), each of the first and second lateral ends intersecting each of the first and second longitudinal ends at a corner of the panel (see Fig. 3); and a reinforcing frame (components 12, 18) extending around the longitudinal ends and the lateral ends, the reinforcing frame comprising: a plurality of connectors (12), each of the corners of the panel occupied by at least one of the connectors (see Fig. 3); and a reinforcing structure (18) extending between the plurality of connectors.  
Regarding claim 4, Santini discloses a structural panel wherein the reinforcing structure comprises a thickened layer of cementitious material (46, see Fig. 8).  
Claim(s) 8-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivas et al., U.S. Patent Application Publication 2020/0385982.
Regarding claim 8, Rivas discloses a structural panel system comprising: positioning a first panel (100) on a construction site, the first panel comprising a first reinforcing frame (comprised of (4) 113, see Fig. 4), the first reinforcing frame extending along longitudinal and lateral ends of the first panel (Fig 4), the first reinforcing frame comprising at least a first connector (121) situated at a corner of the first panel; positioning a second panel adjacent to the first panel, the second panel comprising a second reinforcing frame, the second reinforcing frame extending along longitudinal and lateral ends of the second panel, the second reinforcing frame comprising at least a second connector situated at a corner of the second panel (adjacent 100; same components as first panel; see Fig. 4); aligning the second connector with the first connector; and securing the first and second connectors together with a fastener (shoulder, Fig. 4; paragraph 31).  
Regarding claim 9, Rivas discloses a structural panel system comprising placing an insert (121) between the first and second connectors.  
Regarding claim 10, Rivas discloses a structural panel system comprising covering an access of at least one of the first and second connectors (any and all holes on the face of the connector facing the adjacent connector will be covered).  
Regarding claim 12, Rivas discloses a structural panel system wherein said first panel forms a floor panel (130) and said second panel forms a wall panel (vertical 100), and wherein said wall panel is secured to said floor panel by fastening a first connector on said wall panel to a second connector on said floor panel (see Fig. 4; paragraph 38).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini, U.S. Patent 9,376,815.
Regarding claim 2, Santini discloses a structural panel wherein the reinforcing structure comprises steel sections (rebar), but does not disclose the sections are hollow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize hollow steel sections if the design loads allow to save on material cost and to produce a lighter weight panel.
Claim(s) 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini, U.S. Patent 9,376,815 in view of Morcous et al., U.S. Patent Application 10,508,434.
Regarding claim 3, Santini discloses a structural panel having steel bars (rebar), but does not disclose wherein the reinforcing structure comprises threaded bars. Morcous teaches a threaded bar in a concrete panel structure (206).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a threaded bar for increased surface area for the concrete to adhere to.
Regarding claim 6, Santini discloses a structural panel wherein one or more of said plurality of connectors comprises a hollow connector block wherein one or more walls of the connector block each define a hole for receiving an end of a reinforcing rod (28), but does not disclose wherein one or more walls of the connector block each define a threaded hole for receiving a threaded end of a reinforcing rod.  Morcous teaches a threaded bar in a concrete panel structure (206).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a threaded bar, and thus threaded holes in the connector for receiving the bars, for increased surface area for the concrete to adhere to.
Regarding claim 7, Santini discloses a structural panel wherein one or more of said walls of the connector block each defines an aperture (see Fig. 3) for connecting said connector block to an adjoining panel they could be utilized for a fastener to connect an adjacent panel).  The phrase “for connection said connector block” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini, U.S. Patent 9,376,815 in view of Argyrou, U.S. Patent Application Publication 2022/0316210.
Regarding claim 5, Santini discloses a structural panel comprising: a front cementitious layer (concrete on top face of panel); a rear cementitious layer (concrete on bottom face of panel); but does not specifically disclose an insulative core.  Argyrou teaches concrete panels having an insulative core (paragraph 81).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a foam core with cementitious material on both faces depending on the climate or desired acoustics of the area/structure in which a structure wall is to be built.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivas et al., U.S. Patent Application Publication 2020/0385982 in view of Argyrou, U.S. Patent Application Publication 2022/0316210.
Regarding claim 11, Rivas discloses a structural panel system comprising an insulative core (114), but does not disclose wherein each of the first and second panels comprise a front cementitious layer, a rear cementitious layer.  Argyrou teaches front and back concrete panels having an insulative core (paragraph 81).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a foam core with cementitious material on both faces depending on the climate or desired acoustics of the area/structure in which a structure wall is to be built.
Claim(s) 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini, U.S. Patent 9,376,815 in view of Boatsman, U.S. Patent 5,065,558.
Regarding claim 13, Santini discloses a structural panel comprising: opposing first and second longitudinal ends (Fig. 3, the longer panel edges); opposing first and second lateral ends (Fig. 3, the shorter panel edges), each of the first and second lateral ends intersecting each of the first and second longitudinal ends at a corner of the panel (see Fig. 3); and a reinforcing frame (18, 12) extending around the longitudinal ends and the lateral ends, the reinforcing frame comprising: a plurality of connectors (12), a plurality of the corners of the panel occupied by at least one of the connectors; and a reinforcing structure (components 18) extending between the plurality of connectors, the reinforcing structure at least partially embedded within a cementitious material (46); but does not disclose a reinforcing mesh, the reinforcing mesh embedded within the cementitious material and shaped to at least partially surround the reinforcing structure of the reinforcing frame.  Boatsman teaches a reinforcing mesh (118) embedded within concrete in a panel construction.  It would have been obvious to one having ordinary skill in the art to embed a reinforcing mesh for a stronger panel , as it is known in the art for concrete reinforcement means.
Regarding claim 14, the prior art as modified discloses a structural panel with a reinforcing mesh, but does not specifically disclose wherein the reinforcing mesh comprises a curved first portion and a second portion extending from the curved first portion, the curved first portion configured to at least partially wrap around the reinforcing structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to curve the reinforcing mesh around the reinforcing structure to allow it to form a second mesh layer to strengthen the reinforcing structure for increased load capacity when needed.
Regarding claim 15, the prior art as modified discloses a structural panel wherein the second portion is substantially planar (the second mesh layer).  
Regarding claim 16, the prior art as modified discloses a structural panel further comprising a third portion, the third portion extending laterally from the second portion (when the mesh wraps around the reinforcing structure, the portion located between the two planar portions).
Regarding claim 17, the prior art as modified discloses a structural panel wherein the third portion of the reinforcing mesh is embedded within a structural cementitious layer of the panel (all of the mesh is embedded in concrete, on both faces of the panel).  
Regarding claim 18, the prior art as modified discloses a structural panel wherein the structural cementitious layer comprises a mesh embedded within the structural cementitious layer and the embedded mesh is coupled to the reinforcing mesh (via the portion curving around the reinforcing structure).  
Regarding claim 19, the prior art as modified discloses a structural panel wherein the third portion extends substantially perpendicularly from the second portion (as it wraps around the reinforcing structure to continue on to the second mesh layer).  
Regarding claim 20, the prior art as modified discloses a structural panel but does not disclose wherein the reinforcing mesh has a cross-section that is generally J-shaped.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a J-shape in the installation of the reinforcing mesh for ease of installation, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini, U.S. Patent 9,376,815 in view of Boatsman, U.S. Patent 5,065,558 and Rivas et al., U.S. Patent Application Publication 2020/0385982.
Regarding claim 21, the prior art as modified discloses a structural panel with a reinforcing mesh but does not specifically disclose wherein the reinforcing mesh comprises one or more of wire welded mesh (WWM), fiberglass mesh, carbon fiber mesh, basalt mesh and polyester mesh.  Rivas teaches a fiberglass and a carbon fiber used in a structural panel (paragraph 41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize one of the above materials for their strengthening properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santini, U.S. Patent 9,376,815 in view of Argyrou, U.S. Patent Application Publication 2022/0316210 and Boatsman, U.S. Patent 5,065,558.
Regarding claim 23, Santini discloses a structural panel comprising: a reinforcing frame (12, 18) extending around one or more peripheral edges of the panel or embedded within the panel, the reinforcing frame comprising one or more elements of a reinforcing structure (18), the one or more elements of the reinforcing structure at least partially embedded within a cementitious material (46; see Fig. 8), but does not disclose an insulative core; the reinforcing frame extending around one or more peripheral edges of the insulative core or embedded within the insulative core; and a reinforcing mesh, the reinforcing mesh embedded within the cementitious material and shaped to at least partially surround at least one element of the reinforcing structure of the frame.  Argyrou teaches concrete panels having an insulative core (paragraph 81).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a foam core with cementitious material on both faces depending on the climate or desired acoustics of the area/structure in which a structure wall is to be built.  Boatsman teaches a reinforcing mesh (118) embedded within concrete in a panel construction.  It would have been obvious to one having ordinary skill in the art to embed a reinforcing mesh for a stronger panel, as it is known in the art for concrete reinforcement means.
Regarding claim 24, the prior art as modified discloses a structural panel with a reinforcing mesh but does not disclose specifically wherein the reinforcing mesh comprises a generally J- shaped cross-section.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a J-shape in the installation of the reinforcing mesh for ease of installation, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633